STATE OF HAWAI`I, Plaintiff-Appellee,
v.
JESSICA N. BARTOLOME, Defendant-Appellant
No. 28708
Intermediate Court of Appeals of Hawaii.
July 9, 2008.
On the briefs:
Jon N. Ikenaga, Deputy Public Defender, for Defendant-Appellant.
Delanie D. Prescott-Tate, Deputy Prosecuting Attorney, City and County of Honolulu, for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER
WATANABE, PRESIDING JUDGE, FOLEY AND FUJISE, JJ.
Defendant-Appellant Jessica N. Bartolome (Bartolome) appeals the Judgment and/or Order and Plea/Judgment, Notice of Entry of which was filed on July 27, 2007 in the District Court of the First Circuit, Honolulu Division (district court).[1]
Bartolome was convicted of Excessive Speeding, in violation of Hawaii Revised Statutes § 291C-105(a)(1) (2007).
On appeal, Bartolome contends there was no substantial evidence to show that she acted with a reckless state of mind.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, we resolve Bartolome's point of error as follows:
The State proved that Bartolome acted recklessly with respect to speeding 30 miles per hour over the speed limit. Officer Kobayashi stated that he "paced" Bartolome's automobile for about half a mile and observed that Bartolome was traveling 70-75 miles per hour on a stretch of road in a 35 mile-per-hour zone and passed at least three 35 mile-per-hour speed limit signs.
Bartolome testified that she knew she was going over the speed limit but still did not check her speedometer to find out how much over the speed limit she was going. Failure to check her speed while knowing that she was going over the speed limit, which also indicates that she knew what the speed limit was, shows that she acted recklessly with regard to the extent she was driving over the speed limit.
The district court believed Officer Kobayashi's testimony and considered Bartolome's inconsistent testimony. The court found that Bartolome's intentional act of speeding, coupled with her disregard of the posted speed limit signs and failure to monitor her speed, constituted a reckless disregard of the risk she was speeding more that thirty miles over the posted speed limit. Therefore, there was sufficient evidence to convict Bartolome of excessive speeding.
Therefore,
The Judgment and/or Order and Plea/Judgment, filed on July 27, 2007 in the District Court of the First Circuit, Honolulu Division, is affirmed.
NOTES
[1]  The Honorable William Cardwell presided.